DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "Formula III or III-A" in line 2.  There is insufficient antecedent basis for this limitation in the claim as claim 3 depends from claim 1 and claim 2 only recites Formula III. There is no Formula III-A in claim 1. 
Claims 8 and 9 recite “adding nitrite to the meat, such that the nitrite concentration in the meat is below 150 ppm”. This limitation is indefinite as it is not clear if nitrite is actually added or not as the concentration includes an amount of 0 (e.g. below). Therefore, it is not clear if nitrite is actually present or required to be added as the meat composition can have 0 ppm nitrite. For purposes of examination, the examiner is interpreting the claim to require 0 ppm nitrite and therefore it is not required to be added. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-10, 15, 16, and 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook et al. (AU 725573; English Translation made of record by applicant).
Regarding claims 1 and 3, Cook discloses a process for treating food comprising adding to the food a compound of Formula III as claimed, wherein the compound is S-nitroso-N-acetylpenicillamine (See English Translation page 10 and 13).
Regarding claims 5-6, Cook also discloses further adding an inhibitor of nitrosamine formation to the food, wherein the inhibitor is vitamin C, or ascorbic acid (See English Translation page 10 and 13).
Regarding claim 7, as stated above, Cook that the compound of Formula III, S-nitroso-N-acetylpenicillamine is added to a food product, wherein the food product I a meat product to produce a cured meat product (See English Translation page 10 and 13).
Regarding claims 8-10, as stated above regarding the 112 rejection over claims 8-9, it is not clear if nitrite is even required to be added. Cook does not teach adding nitrite to the meat and therefore the process is devoid of nitrite addition, which meets the limitations of claims 8-9 as it can have 0 ppm nitrite. 
Regarding claims 15 and 16, Cook additionally teaches a composition for curing meat comprising a compound of Formula III, S-nitroso-N-acetylpenicillamine , and at least one meat additive, wherein the meat additive can be sodium chloride (e.g. the saline solution in Cook) (See English Translation page 10 and 13).
Regarding claim 18, as stated above, Cook additionally teaches a composition for curing meat comprising a compound of Formula III, S-nitroso-N-acetylpenicillamine , and at least one meat additive, wherein the meat additive can be sodium chloride (e.g. the saline solution in Cook) (See English Translation page 10 and 13).
Sugars are recited as optional components and therefore not required. Cook also discloses further adding an inhibitor of nitrosamine formation to the food, wherein the inhibitor is vitamin C, or ascorbic acid (See English Translation page 10 and 13).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (AU 725573; English Translation made of record by applicant) as applied to claims 1, 3, 15 and 21, and further in view of Tsikas (US Patent No. 6,613,937 B2; Sep. 2, 2003) and Cammack et al. (“Nitrite and nitrosyl compounds in food preservation”, Biochimica et Biophysica Acta (BBA) – Bioenergetics, Volume 1411, Issues 2-3, 5 May 1999, Pages 475-488, Retrieved from Internet URL: https://doi.org/10.1016/S0005-2728(99)00033-X).
Regarding claims 2, 4, 20 and 25, Cook teaches the addition of a compound meeting the claimed Formula III structure, S-nitroso-N-acetylpenicillamine, (See English Translation page 10 and 13), but fails to teach that the Formula III is S-nitroso-N-acetylcysteine.
Tsikas teaches the use of S-nitroso-N-acetylcysteine that can be consumed orally as a pharmaceutical composition (Abstract). 
Cammack discloses the use of nitrite and nitrosyl compounds in food preservation (Abstract). 
As S-nitroso-N-acetylcysteine falls into the same group as S-nitroso-N-acetylpenicillamine and Tsikas teaches that it is known in the art to be consumed orally as a pharmaceutical composition and Cammack teaches that such compounds are useful in food preservation, it would have been obvious to one of ordinary skill in the art to substitute one NO enhancer as taught by Cook for another. It would have been obvious to substitute S-nitroso-N-acetylpenicillamine for S-nitroso-N-acetylcysteine to yield the predictable results of tenderizing and preserving the meat product of Cook.


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (AU 725573; English Translation made of record by applicant) as applied to claims 1 and 16, and further in view of Topps (US 2009/0004353 A1; Jan. 1, 2009).
Regarding claim 11, Cook teaches a process as described above, but fails to teach step of providing a low-oxygen environment by creating vacuum or purging with inert gas during preparation, packaging or storage. 
Topps teaches a method of processing method to enhance moisture retention, wherein the meat undergoes a low oxygen environment by creating a vacuum during preparation ([0029], [0054]-[0057]). 
It would have been obvious to one of ordinary skill in the art to further process the meat of Cook by creating a vacuum as taught by Topps. Doing so would yield the predictable result of enhancing moisture retention in the meat product of Cook based upon what is taught by Topps. 
Regarding claim 19, Topps additionally teaches treating the meat with a composition containing sugar ([0023]). Topps teaches that the composition aids in enhancing moisture retention in the meat product and therefore would predictably yield the same results in the meat product of Cook. 
Therefore, as Cook already teaches a brine solution comprising water and sodium chloride (e.g. the saline solution), and the compound of Formula III, it would have been obvious to further add sugar to the brine solution for the reasons stated above.


Claims 17 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (AU 725573; English Translation made of record by applicant) as applied to claims 1 and 16 above.
Regarding claim 17, as stated above, Cook teaches a curing salt blend comprising a compound of Formula III, S-nitroso-N-acetylpenicillamine, and sodium chloride (e.g. the saline solution in Cook) (See English Translation page 10 and 13).
While Cook teaches the curing salt blend as stated above, Cook fails to specifically teach the blend comprising 0.5 to 20% by weight Formula III and 80 to 99.5% by weight sodium chloride. 
However, it would have been obvious to one of ordinary skill in the art to vary the amount of each ingredient through routine experimentation to result in a desired curing blend that gives the meat desired tenderness. Increasing the amount of salt and/or Formula III will change the resulting tenderness. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claims 21-23, as stated above, Cook teaches a meat product comprising a compound of Formula III, S-nitroso-N-acetylpenicillamine (See English Translation page 10 and 13). Cook does not teach the addition of nitrite and therefore the meat product is feed of nitrite.
With respect to the amount of Formula III, Cook fails to specifically an amount of at least 10 ppm as recited in claim 21 or at least 100 ppm as recited in claim 23.
However, it would have been obvious to one of ordinary skill in the art to vary the amount of Formula III through routine experimentation to result in a desired curing meat product that has a desired tenderness. Increasing the amount of Formula III will change the resulting tenderness. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 24, Cook also discloses further adding an inhibitor of nitrosamine formation to the meat prpduct, wherein the inhibitor is vitamin C, or ascorbic acid (See English Translation page 10 and 13).
With respect to the amount of ascorbic acid, Cook fails to specifically an amount of at least 20 ppm.
However, it would have been obvious to one of ordinary skill in the art to vary the amount of ascoribic through routine experimentation to result in a desired curing meat product that has a desired tenderness. Increasing the amount of ascorbic acid will change the resulting tenderness. This is merely routine experimentation that is well understood, routine and conventional in the art. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791